Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xinyu Fu et al (U. S. Patent Application: 2017/0062224, here after Fu), further in view of Masauki Kitamura et al (U. S. Patent Application: 2021/0083057, here after Kitamura).
Claim 1 is rejected. Fu teaches an ALD process for forming a thin film comprising metal(elemental) tungsten on a substrate in a reaction space, the process comprising a plurality of deposition cycles comprising:

contacting the substrate with a first reactant comprising a vapor phase tungsten oxyhalide;
and contacting the substrate with a third reactant comprising He, wherein the deposition cycle is repeated to form the thin film comprising tungsten [0006, 0013, 0026, 0029, 0054, 0057]. Fu does not teach the reducing gas comprising carbon monoxide. Kitamura teaches a method of deposition of a film comprising elemental tungsten where the reducing gas is hydrogen or carbon monoxide [0012, 0018-0019, 0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a process of forming a thin film comprising tungsten on a substrate as Fu teaches where the reducing gas comprising hydrogen (first reactant), or carbon monoxide (Second reactant), because Kitamura teaches either of hydrogen and carbon monoxide are suitable reducing gas for making tungsten thin films. Although they do not teach reducing gas comprising both of hydrogen and carbon monoxide, however, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form this composition to be used for the very same purpose...[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069
1072. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a process of forming a thin film comprising tungsten on a substrate as Fu teaches where the reducing gas comprising hydrogen (first reactant), and carbon monoxide (second reactant), because it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a this composition to be used for the very same purpose.
Claim 2 is rejected as Fu teaches the process is ALD, and therefore there is a purging gas step for removing excess vapor phase tungsten precursor and reaction byproducts, from the reaction space after contacting the substrate with the first reactant and prior to contacting the substrate with the reducing (second and the third) reactants (0004, 0018).
Claim 3 is rejected. Fu and Kitamura teach substrate is alternately and sequentially contacted with the first reactant (tungsten precursor), and the second or the third reactant (carbon monoxide and hydrogen) [see claim 1 rejection above, and the fact that Fu teaches ALD process]. Although neither Fu nor Kitamura teaches substrate
is alternately and sequentially contacted with the second reactant and the third reactant. However in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a process of forming a thin film Comprising tungsten on a substrate as Fu and Kitamura teach where the substrate after exposing to the first reactant exposed to carbon monoxide (second reactant), and then exposed to hydrogen (third reactant), because transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.
Claim 4 is rejected as Fu and Kitamura teach substrate is alternately and sequentially contacted with the first reactant (tungsten precursor), and the second or the third reactant (carbon monoxide and hydrogen) [see claim 1 rejection above, and the fact that Fu teaches ALD process].
Claim 5 is rejected as Fu and Kitamura both teach the wherein tungsten precursor comprises WOCI4 [Fu 0054, Kitamura 0031].
Claim 7 is rejected as Fu teaches the resulting film would have too much oxygen incorporation [0058], therefore substrate have to be contacted with an oxygen reactant.
Claim 8 is rejected. Kitamura teaches contacting the substrate with an oxygen reactant comprising ozone (03), N20, NO2 [0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a
process of forming a thin film comprising tungsten on a substrate as Fu, and Kitamura teach where the substrate exposes to(O3), N20, NO2, because they are also reducing gases.
Claim 9 is rejected for the same reason claim 1 is rejected, Fu and Kitamura teach the only reactants that are used in the deposition cycle are the first, second and third reactants [See claim rejection above].
Claim 10 is rejected for the same reason claim 3 is rejected, the deposition cycle comprises, in order: contacting the substrate with the vapor phase tungsten precursor; contacting the substrate with the second reactant comprising CO; and contacting the substrate with the third reactant comprising H2 [see claim 1 and 3 rejection above].
Claim 11 is rejected for the same reason claim 4 is rejected, the deposition cycle comprises, in order: contacting the substrate with the vapor phase tungsten precursor; and contacting the substrate simultaneously with the second reactant and the third reactant [see claim 1 and claim 4 rejections above].
Claims 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillip S.H. Chen et al (U. S. Patent Application: 2021/0062331, here after Chen), further in view of Kimberly Gay Reid et al (U. S. Patent Application: 2018/0053892, here after Reid).
Claim 13 is rejected. Chen teaches a process of ALD for forming a thin film comprising metal(elemental) tungsten on a substrate in a reaction space (e.g. chamber), the process comprising a plurality of deposition cycles (ALD process comprising a plurality of deposition cycles) [0010] comprising:
contacting the substrate with a first reactant comprising a vapor phase tungsten precursor comprising W(CO)6[0011];
contacting the substrate with a second reactant such as water vapor H2O which in fact form tungsten oxide [0012, 0015], and
contacting the substrate with a third reactant(H2) to form elemental(metal) tungsten from the tungsten oxide [0013, 0015, 0018]. Chen doesn’t teach the reducing agent is CO. Reid teaches a method of making film comprising metal(elemental) tungsten [0037], with ALD wherein tungsten precursor comprising tungsten hexacarbonyl [0039, 0046], and reducing agent is hydrogen or carbon monoxide [0047]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a process of forming a thin film comprising tungsten (metal, elemental) where a second reactant comprising H2O; and a third reactant comprising CO contact the substrate surface, because it is an alternative reducing agent for depositing tungsten film via ALD. The deposition cycle is repeated to form the thin film comprising tungsten as the process is done by ALD. 
Claim 14 is rejected as in ALD process, after exposing substrate to each reactant, an inert gas purges in chamber and therefor the deposition cycle comprises removing excess vapor phase tungsten precursor and reaction byproducts, from the reaction space after contacting the substrate with the vapor phase tungsten precursor and prior to contacting the substrate with the second and the third reactants [also look at Chen 0039, 0041].
Claim 15 is rejected for the same reason claim 12 is rejected. The rejection of claim 12 is based on only reactants that are used in the deposition cycle are the first, second and third reactants.
Claim 16 is rejected. Chen and Reid teach the substrate is contacted with the first reactant (tungsten precursor), and the second (water vapor) or the third reactant (hydrogen or carbon monoxide) [see claim 13 rejection above]. 
Claim 17 is rejected for the same reason claim 13 is rejected and the fact that the process is ALD process. The deposition cycle comprises, in order: contacting the substrate with the vapor phase tungsten precursor. Although Chen does not teach contacting the substrate simultaneously with the second reactant and the third reactant, however generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence.  In re Tatincloux, 108 USPQ 125.
Claim 19 is rejected as Chen teaches deposition temperature is 250C [claim 4].
Response to Arguments
Applicant's arguments filed 08/04/22 have been fully considered but they are not persuasive. The applicant argues there is no basis to combine two different reducing agents, however it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a this composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 1072. The applicant does not stablish any criticality for combination of hydrogen and carbon monoxide reducing agents. 
The applicant also regarding combination of Fu and Kitamura, however Kitamura teaches the concentration of oxygen in metal layer less than 2.38x1022 atoms/cm3[0012] which is including when the concentration of oxygen is very low or close to zero. Furthermore, the claim requires film comprising elemental tungsten which Kitamura teaches a film comprising elemental tungsten(metal) and small portion of oxide atoms. The film is still metal film and conductive. Regarding claim 13, Chen and Reid teach forming tungsten elemental (metal) film by oxidizing and reducing process (see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712